Citation Nr: 1408982	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right lower extremity, as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity, as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to a higher initial disability rating (evaluation) for posttraumatic stress disorder (PTSD) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of a higher initial disability rating for PTSD in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral peripheral neuropathy disorders in the lower extremities.

2.  The Veteran is service connected for type II diabetes mellitus.

3.  Bilateral peripheral neuropathy in the lower extremities was caused by service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral peripheral neuropathy in the lower extremities was proximately due to or the result of service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claims for service connection for peripheral neuropathy in the right and left lower extremities have been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claims have been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

The Veteran contends that he now has bilateral peripheral neuropathy in the lower extremities due to service-connected type II diabetes mellitus.  See April 2009 letter.  Specifically, the Veteran asserts that he began experiencing bilateral foot numbness in 2008, approximately the same time he was first diagnosed with type II diabetes mellitus.  See August 2011 Form 21-4138.

Initially, the Board finds that the Veteran has current bilateral peripheral neuropathy disorders in the lower extremities.  After diagnostic testing, Dr. D.B. diagnosed severe mixed sensory-motor axonal peripheral polyneuropathy, a diagnosis synonymous with peripheral neuropathy.  See Dorland's Illustrated Medical Dictionary 1491 (32d ed. 2012) (defining polyneuropathy as "neuropathy of several peripheral nerves simultaneously; called also multiple or peripheral neuropathy").  The December 2009 VA examiner reviewed the June 2008 diagnostic studies and confirmed Dr. D.B.'s diagnosis.

The Board next finds that the Veteran is currently service connected for type II diabetes mellitus.  In a November 2008 rating decision, the RO granted service connection for type II diabetes mellitus associated with herbicide exposure, with an April 29, 2008 effective date.

The Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran's bilateral peripheral neuropathy is related to service-connected type II diabetes mellitus.  The December 2009 VA examiner opined that bilateral peripheral neuropathy of the lower extremities was not caused by or related to type II diabetes mellitus.  Review of the examination report reflects that the opinion was based on the pre-diabetes onset of peripheral neuropathy symptoms, and the currently prescribed treatment for peripheral neuropathy.  Specifically, the VA examiner explained that, based on discussion with the Veteran and review of Dr. D.B.'s June 2008 letter, bilateral peripheral neuropathy symptomatology began several years before diabetes was diagnosed in May 2008.  In addition, after noting that the Veteran is treated with vitamin B-12, the VA examiner stated that "it is common medical knowledge that deficiency of [vitamin] B-12 [is] associated with peripheral neuropathy."

The Veteran has contended that the December 2009 VA examiner's opinion is based on an inaccurate factual history of symptoms of peripheral neuropathy for eight years.  See August 2011 VA Form 21-4138.  Pursuant to the compensation claim, the Veteran later wrote that he never told Dr. D.B. that he had numbness in his feet for eight years.  After reviewing all the evidence, the Board finds that the Veteran's later contention that he did not report, or that the VA examiner incorrectly recorded, an eight year history of symptoms of peripheral neuropathy in the lower extremities is inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's own histories made for treatment purposes.  The Veteran's own doctor, Dr. D.B., in June 2008 recorded a history of bilateral peripheral neuropathy symptomatology having begun several years before diabetes was diagnosed in May 2008.  Such a history given for treatment purposes is of more value than a later, inconsistent statement made solely to support the claim for compensation.  The Veteran's August 2011 statement came after the December 2009 rating decision denial that explained to him the significance of the fact that the eight year history of symptoms of peripheral neuropathy preceded by years the diagnosis of diabetes.  Dr. D.B.'s June 2008 report was cited and relied upon by the December 2009 VA examiner.  

There are other instances when the Veteran has reported a history of symptoms of peripheral neuropathy in the lower extremities that began well before 2008.  First, the October 2008 VA diabetes examination report lists a history of "lower extremity radiculopathy/neuropathy preceding date of diagnosis of diabetes mellitus by 5-6 years."  The report explained that the Veteran reported "a long history of numbness in the bilateral feet extending up to the midcalf for the last 5 or 6 years."  This medical history is significant because it was reported in October 2008 as part of an examination for diabetes, which was several months prior to the April 2009 claim for service connection for bilateral peripheral neuropathy of the lower extremities.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

Second, the December 2009 VA examiner interviewed the Veteran as part of the VA examination and recorded that, "according to the Veteran, about 8 years ago he developed burning sensation in the bottom of the bilateral feet.  Burning sensation was especially pronounced and uncomfortable for him at night."  In the August 2011 VA Form 21-4138, the Veteran did not contend that this history was inaccurate.  Moreover, this history approximates the history recorded by Dr. D.B., which was recorded in June 2008 as an eight year history of foot numbness.

In sum, the Board finds that the Veteran's assertion that he never told Dr. D.B. that he had numbness in his feet for eight years is not credible.  During VA examinations in October 2008 and December 2009, the Veteran reported a history of foot numbness that began, based on number of years referenced, between 2001 and 2003.  The history recorded by Dr. D.B. in June 2008 places the onset of foot numbness in approximately 2000.  As the history reported to and recorded by VA and private examiners has been relatively consistent throughout three examination reports, and the Veteran has not specifically identified an onset date to contradict the onset dates reported during any of these examinations, the Board finds that symptoms of peripheral neuropathy in the lower extremities began between 2000 and 2003, and the history relied upon by the December 2009 VA examiner is accurate.  See Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Nevertheless, the evidence also includes several private medical opinions that support the Veteran's claims because they have some tendency to rule out other possible etiologies of the peripheral neuropathy in the lower extremities, and include opinions that, based on various clinical testing results, suggest the more likely cause of peripheral neuropathy of the lower extremities is diabetes.  
Dr. D.B.'s June 2008 medical opinion is that diabetes mellitus is the "likely etiology [of peripheral neuropathy in the lower extremities], however laboratory evaluation for other treatable causes would be recommended."  The opinion was based on "a history of" diabetes, although an onset date was not noted, and diagnostic testing that included nerve conduction velocity (NCV) and electromyography (EMG) testing.  Citing test results not listed in Dr. D.B.'s June 2008 medical opinion, 
Dr. A.W.'s November 2009 letter states that "it was felt his diabetes was the best fit as the cause of his neuropathy."  

Dr. A.W.'s opinion notes the diagnostic testing results in Dr. D.B.'s June 2008 report.  In a February 2010 letter, Dr. A.W. stated that "we all (neurology, ortho, primary care) agree that his neuropathy is most likely due to diabetes."  The letter includes an inaccurate history - that complaints of foot numbness began in 2008 and peripheral neuropathy was not diagnosed "until the last few years" (the Board finds that foot numbness began between 2000 and 2002, and that peripheral neuropathy was diagnosed in June 2008 - which diminishes the probative value of the opinions.  Some of the opinions still have probative value because they suggest that several medical departments reviewed the Veteran's peripheral neuropathy disorders and reached consensus regarding etiology of the peripheral neuropathy in the lower extremities.  The evidence also includes a March 2009 letter from 
Dr. P.B., in which the physician opines that "it is more likely than not" that lower extremity symptoms of altered sensation are related to type II diabetes.  This opinion was based on review of "the patient's studies including neurophysiologic studies."

In sum, the Board is presented with the December 2009 VA medical opinion, which includes a more detailed rationale that weighs against the Veteran's claims, and a series of letters from private physicians that have some diminished probative value but still support a finding that bilateral peripheral neuropathy of the lower extremities is related to service-connected diabetes.  Although the private physician letters are not as detailed as the December 2009 VA examination, there is evidence of diagnostic testing that supports a nexus with type II diabetes mellitus and which does not identify other potential causes.  Dr. D.B. opined that the peripheral neuropathy disorders were caused by type II diabetes mellitus after performing diagnostic testing, but recommended additional laboratory testing to identify other possible causes.  Several months later, citing the results of other tests in addition to the diagnostic tests performed by Dr. D.B., Dr. A.W. also opined that the peripheral neuropathy disorders were caused by type II diabetes mellitus.  

In contrast, the December 2009 VA medical opinion addressed the association between vitamin B-12 deficiency and peripheral neuropathy, but did not offer an opinion as to other possible causes or the likelihood that the B-12 deficiency observed in this case was the cause of the peripheral neuropathy disorders.  The December 2009 VA examiner also couched the nexus opinion is generic terms of relationship between B-12 deficiency and peripheral neuropathy disorders, and did not clearly opine that, in this Veteran's case, the most likely etiology of diabetes was B-12 deficiency.  Although the December 2009 VA examiner accurately observed that symptoms of peripheral neuropathy pre-date the diabetes diagnosis, the evidence still includes the opinions of three private physicians who, after review of extensive testing, agree that peripheral neuropathy in the lower extremities was caused by type II diabetes mellitus.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that current bilateral peripheral neuropathy of the lower extremities was caused by the service-connected type II diabetes mellitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the criteria for secondary service connection for bilateral peripheral neuropathy of the lower extremities under 38 C.F.R. § 3.310(a) have been met.


ORDER

Service connection for peripheral neuropathy of the right lower extremity, as secondary to service-connected type II diabetes mellitus, is granted.

Service connection for peripheral neuropathy of the left lower extremity, as secondary to service-connected type II diabetes mellitus, is granted.


REMAND

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the appeal for a higher initial disability rating for PTSD in excess of 10 percent.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the record indicates that there are records pertinent to this issue which are not currently associated with the claims file.  In the August 2011 VA Form 9, the Veteran stated that he had recently completed a 12-week PTSD therapy group at a VA facility in Pensacola, Florida.  The record does not reflect that VA has attempted to obtain these records.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  As recent treatment records may assist in substantiating the current severity of the PTSD, a remand is necessary for VA to satisfy its duty to assist the Veteran.

Second, the Veteran has requested a new VA examination to assist in determining the current level of occupational and social impairment due to the service-connected PTSD.  In the March 2010 VA Form 21-4138, the Veteran indicated that his symptoms have worsened since the December 2009 VA PTSD examination.  Given this contention, along with the fact that the December 2009 examination was conducted over four years ago, an additional VA PTSD examination and opinion are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the issue of a higher initial disability rating for PTSD in excess of 10 percent is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the VA Joint Ambulatory Care Center in Pensacola, Florida.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the claims file or the Virtual VA electronic claims file.  Any positive results should be associated with the Veteran's claims file or the Virtual VA electronic claims file. 

2.  After associating any outstanding treatment records with the claims file, if any, afford the Veteran a VA PTSD or psychiatric examination to assist in determining the current level of occupational and social impairment due to the service-connected PTSD.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected PTSD should be reported in detail.

3.  After undertaking any additional development deemed appropriate, readjudicate the issue of a higher initial disability rating for PTSD in excess of 10 percent.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


